Citation Nr: 1703371	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  11-01 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10% for hiatal hernia with gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for low back pain.

3.  Entitlement to service connection for pseudofolliculitis barbae.

4.  Entitlement to service connection for tinea cruris.

5.  Entitlement to service connection for migraines.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from September 1984 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an evaluation in excess of 10 percent for the Veteran's hiatal hernia with GERD, and denied service connection for the Veteran's low back pain, pseudofolliculitis barbae, tinea cruris, and migraines.  The Veteran timely appealed those claims.

The Board notes that the Veteran also appealed a claim of service connection for his cervical spine.  However, in a February 2016 rating decision, the AOJ granted service connection for his degenerative disc disease of the cervical spine.  The Veteran has not submitted a notice of disagreement with either the effective date or rating assigned in that decision.  Consequently, that decision is an award of the full benefits sought on appeal and it will no longer be addressed in this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the April 2016 Substantive Appeal, the Veteran requested a videoconference hearing before the Board.  The record does not reflect that this hearing request has been honored by the AOJ.  Remand is warranted to schedule the requested hearing.

Regarding the Veteran's PTSD claim, the AOJ denied reopening service connection for PTSD in an April 2016 rating decision; the Veteran timely submitted a notice of disagreement, VA Form 21-0958, with that decision in April 2016.

However, in April 2013, the AOJ initially denied service connection for PTSD. Subsequently, the Veteran submitted a May 2013 statement, which asked for a "kind and sympathetic" review of his case.  In June 2013, the RO sent a letter to the Veteran and informed him his May 2013 statement had been received, but no letter indicated his wish to file a notice of disagreement.  In response, the Veteran resubmitted his May 2013 statement.  Read sympathetically, the Board construes the May 2013 statement to be a notice of disagreement with the April 2013 rating decision.  See 38 C.F.R. § 20.201; Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record).

Therefore, the April 2013 rating decision never became final, and the AOJ's subsequent characterization as a claim to reopen service connection for PTSD is improper.  Additionally, as a timely notice of disagreement with the service connection claim for the Veteran's PTSD has been received, the Veteran has appropriately initiated the appellate process respecting that claim, and VA has a duty to issue a statement of the case as to that issue so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the service connection claim for the Veteran's PTSD is remanded at this time.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should promulgate a statement of the case on the issue of entitlement to service connection for PTSD.  The issue should be returned to the Board only if a timely substantive appeal is received. 

2.  Schedule the Veteran for the requested hearing before a Veterans Law Judge and notify him and his representative of the date, time, and location of the hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same please add appropriate documentation to the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




